Citation Nr: 1514025	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-03 570	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES
 
1. Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for left leg varicose veins.
 
2. Entitlement to service connection for varicose veins.
 
3. Entitlement to service connection for hyperlipidemia, claimed as high cholesterol.
 
4. Entitlement to service connection for a heart disorder.
 
5. Entitlement to service connection for hypertension.
 
6. Entitlement to service connection for peripheral artery disease.
 
7. Entitlement to service connection for residuals of a cerebral vascular accident.
 
8. Entitlement to a total disability evaluation based upon individual unemployability.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Matthew Schlickenmaier, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active duty service from June 1973 to April 1981 and from August 1981 to August 1994.
 
This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an August 2012 rating decision issued by the Regional Office (RO) in Montgomery, Alabama.
 
In January 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  During that hearing the Veteran waived his right to initial RO review of subsequently submitted evidence.
 
In September 2012 correspondence the Veteran stated that VA had "repeatedly denied" his claim of entitlement to service connection for left leg varicose veins.  He alleged that VA's failure to properly consider his service treatment records was clear and unmistakable error.  A claim of clear and unmistakable error has specific pleading requirements and where there are multiple decisions, a failure to specify the dates of the RO or Board decision being collaterally attacked renders the pleading of clear and unmistakable insufficient.  Mindenhall v. Brown, 7 Vet. App. 271, 275 (1994).  Thus, the Veteran's pleadings regarding any alleged clear and unmistakable error are insufficient at this time.
 
In a June 2012 statement the Veteran raised the issue of entitlement to service connection for a left testicle varicocele.  As that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.
 
In addition to the paper claims file, there is a paperless claims file associated with the appeal.  A review of the documents in Virtual VA reveals VA treatment records from January 1999 to November 2006 and a record of outpatient prescription medication from Lyster Army Health Clinic at Fort Rucker.  The Veterans Benefits Management System includes a transcript of the January 2014 hearing.  All other documents are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.
 
The issues of entitlement to service connection for lower extremity varicose veins, a heart disorder, high blood pressure, peripheral artery disease, residuals of a cerebral vascular accident, and entitlement to a total disability evaluation based on individual unemployability are REMANDED to the AOJ.
 
 
FINDINGS OF FACT
 
1. Evidence added to the record since the unappealed November 2005 rating decision denying entitlement to service connection for left leg varicose veins is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.
 
2. Hyperlipidemia is not a disability under VA law and regulations.
 
 
CONCLUSIONS OF LAW
 
1. New and material evidence has been presented to reopen a claim of entitlement to service connection for left leg varicose veins.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).
 
2. A disability due to hyperlipidemia was not incurred or aggravated inservice. 38 U.S.C.A. § §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
As the claim of entitlement to service connection for left leg varicose veins is being reopened, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  Consideration of the merits of this issue is deferred pending additional development consistent with the VCAA.
 
As to the claim of entitlement to service connection for hyperlipidemia, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In April 2012, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issue was readjudicated in January 2013.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  As discussed in further detail below, the Board finds that hyperlipidemia is not a disability under VA laws and regulations; thus, the Veteran was not provided a VA examination.  38 U.S.C.A. § 5103A(d).  For the same reason, to the extent there are any outstanding records relating to hyperlipidemia, the Veteran is not prejudiced by the Board's adjudication of this issue.
 
New and Material Evidence
 
The Veteran claims entitlement to service connection for left leg varicose veins.  After reviewing all of the evidence of record available at the time of a November 2005 rating decision which denied entitlement to service connection left leg varicose veins, in light of the evidence submitted since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the appellant's claim.  In this regard, in a March 2014 letter, "Dr. R.W." stated that he believed that it was "especially" possible that the Veteran's varicose veins were related to service.  This evidence is facially new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).
 
Service Connection
 
The Veteran also seeks entitlement to service connection for elevated blood cholesterol levels.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  
 
Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on." Dorland's Illustrated Medical Dictionary 891 (32nd ed. 2012).  Service treatment records reflect some elevated lipid readings and VA treatment records show diagnoses of hyperlipidemia.
 
The initial question is whether hyperlipidemia constitutes a disability under VA law or regulations.  There is no precedential decision of the United States Court of Appeals for Veterans Claims or opinion from VA's General Counsel that addresses this question.  In several non-precedential decisions, the Court has affirmed Board decisions finding that hyperlipidemia is a laboratory finding and not a disability for which compensation is warranted under VA Law and regulations.  See, e.g., Neary v. Shinseki, No. 11-1407, 2012 WL 3641438 (Vet. App. Aug. 24, 2012) (mem dec.) (noting Board's citation of the Schedule for Rating Disabilities: Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996), in which VA noted that hyperlipidemia, elevated triglycerides, and elevated cholesterol are "actually laboratory test results, and are not, in and of themselves, disabilities").  

After reviewing the evidence the Board finds the reasoning of the non-precedential decisions and VA regulators to be persuasive.  It is significant that the appellant has not presented any evidence that hyperlipidemia in and of itself is a disease.  Rather, the preponderance of the evidence shows that it is a laboratory finding.  Therefore, the Board holds that entitlement to service connection for hyperlipidemia must be denied because the claimed condition is not a disability under VA law and regulations.
 
To the extent the Veteran may be claiming that other cardiovascular diseases, including a heart disorder and residuals of a cerebral vascular accident, may be in some way be the result of elevated inservice serum blood cholesterol levels, those issues are the subject of the remand below.
 
As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).
 
 

ORDER
 
New and material evidence having been received, the claim of entitlement to service connection for left leg varicose veins is reopened.
 
Entitlement to service connection for hyperlipidemia, claimed as high cholesterol, is denied.

REMAND
 
The Veteran claims entitlement to service connection for hypertension, which he alleges caused a heart disorder and a cerebral vascular accident.  Private treatment records confirm that he suffered a myocardial infarction in October 2007 and a stroke in August 2011.  Additionally, in a February 2012 claim, the representative asserts that peripheral artery disease is secondary to a heart disorder.
 
Although in the February 2012 claim, the representative also stated that the Veteran had continued to receive VA treatment for hypertension since 1995, an April 2012 record indicates that the RO only requested records through November 2006.  The record is otherwise negative for VA treatment records after that date.  Hence, further development is required.
 
Service treatment records show a number of elevated blood pressure readings over the course of the Veteran's second period of active duty and the appellant has submitted a statement from Dr. R.W. indicating that his hypertension may be related to service.  While post-service treatment records show diagnoses of hypertension and high blood pressure, the available evidence does not establish that he meets the criteria for hypertension as defined by VA.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  As such, these outstanding records are potentially relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2).
 
At the January 2014 hearing, the Veteran also alleged that immediately after separating from service, he began receiving private treatment for hypertension.  Reasonable efforts should be made to assist him in obtaining records pertaining to that alleged treatment.  38 C.F.R. § 3.159(c)(1).
 
Additionally, Virtual VA shows a list of outpatient prescription medication dispensed by the Lyster Army Health Clinic at Fort Rucker.  Although it appears that the Veteran has not received any medical treatment from that facility, to ensure all relevant records are associated with the claims file, the AOJ should contact him for clarification.
 
As to the claim of entitlement to service connection for lower extremity varicose veins, a November 2008 private treatment record shows that the Veteran has severe varicosities, particularly in the left popliteal area, and a May 1994 separation examination reveals a notation of left-sided varicose veins.  In the March 2014 letter, Dr. R.W. asserted that it was "especially" possible that the Veteran's varicosities are related to service and the appellant has testified that doctors have told him that varicose veins in one leg inevitably cause them in another.  A VA examination is therefore required to determine whether any leg varicose veins are related to service, and if so, whether they caused or aggravated varicose veins in any extremity which did not show varicose veins while the appellant was on active duty.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
 
The issue of entitlement to individual unemployability benefits is deferred pending the adjudication of all pending claims for service connection.   

Accordingly, the case is REMANDED for the following action:
 
1. The Veteran should be given an opportunity to identify any healthcare provider who treated him for varicose veins, a heart disorder, hypertension, peripheral artery disease, and a cerebral vascular accident at any time since separation from active duty.  In particular, the AOJ should request that the Veteran identify any private treatment he received immediately following separation from service and clarify whether he has received any medical treatment for these disorders from Lyster Army Health Clinic at Fort Rucker.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file.  Specifically, the AOJ should obtain any VA treatment records dated after November 2006.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed varicose veins.  All indicated tests should be accomplished.  The claims file, access to Virtual VA and VBMS, and a copy of this remand must be available for review by the examiner.  The examiner is to address whether it is at least as likely as not, i.e., is there a 50/50 chance or greater, that lower extremity varicose veins are etiologically related to service.  The examiner should also address whether it is at least as likely as not, i.e., is there a 50/50 chance or greater, that left leg varicose veins caused or aggravated (permanently made worse) varicose veins affecting the right leg.  The examiner is to provide a complete rationale for any opinion offered.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.

3.  The Veteran should also be scheduled for a VA cardiovascular examination.  All indicated tests should be accomplished in order to ascertain the nature and etiology of any diagnosed heart disorder, peripheral artery disease, and stroke residuals.  The claims file, access to Virtual VA and VBMS, and a copy of this remand must be available for review by the examiner.  The examiner is to address whether it is at least as likely as not, i.e., is there a 50/50 chance or greater, that hypertension, a heart disorder, and/or residuals of a stroke are etiologically related to service.  If hypertension is found to be related to service, the examiner must address whether it is at least as likely as not that a heart disorder, peripheral artery disease and/or residuals of a stroke are caused or permanently aggravated by hypertension.  The examiner is to provide a complete rationale for any opinion offered.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.

4. After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


